Citation Nr: 1023057	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cold injury residuals 
in the bilateral lower extremities, excluding onychomycosis 
in the bilateral feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
October 1950 to August 1952, and from October 1952 to August 
1954, to include duty in Korea.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appeal has been remanded numerous times for evidentiary 
and remedial development, with the most recent remand order 
having been issued in April 2010.  All actions ordered by the 
Board have been complied with, and the claim is ripe for 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence is, at the very least, in 
relative equipoise regarding a relationship between current 
symptoms in the lower extremities, to include numbness, 
tingling, pain, edema, joint stiffness, feet atrophy, sleep 
disturbances due to cramping, and nail growth impairment, and 
cold exposure in service; additionally, a diagnosed 
disability of bilateral lower extremity neuropathy has been 
medically linked to cold exposure in service.  


CONCLUSION OF LAW

Service connection for cold injury residuals in the bilateral 
lower extremities, excluding onychomycosis in the bilateral 
feet, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for cold 
injury residuals in the bilateral lower extremities.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he experiences chronic cold injury 
residuals in his lower extremities as a result of his 
exposure to cold temperatures while serving in the Korean 
War.  He has already been granted service connection for 
onychomycosis in the bilateral feet as a result of cold 
exposure.  

The record does not indicate that the Veteran had treatment 
for cold injury residuals while serving in Korea.  It is not, 
however, disputed that the Veteran was exposed to very cold 
temperatures during that conflict.  The historical record 
certainly indicates that winters in the Korean Peninsula 
during the war were extremely harsh, and the Veteran's 
service personnel records indicate service in Korea, during 
the war, in the winter months.  Thus, the Board finds that 
the Veteran was exposed to very cold temperatures while in 
active service as a member of the U.S. Army's Ordnance 
Branch.  

There are several medical opinions addressing whether the 
Veteran's current symptoms in the lower extremities are cold 
injury residuals from his service in Korea.  The earliest of 
these, dated in August 2006, was titled a "cold injury 
examination protocol," and noted that the Veteran had been 
exposed to zero degree temperatures for an eight or nine 
month period in Korea.  The Veteran's symptoms were described 
as numbness, tingling, burning aches and pains, and scaling 
on the feet.  The Veteran was assessed as having neuropathy 
in the lower extremities as well as onychomycosis in the 
feet.  Regarding the neuropathy, the examiner opined that it 
was at least as likely as not that this condition was related 
to cold injury in service.   Following this assessment, the 
Veteran was seen in April 2008 for an additional 
comprehensive VA examination.  This examiner determined that 
the Veteran did not have cold injury residuals, stating that 
there was no evidence of cold sensation, Raynaud's disease, 
hyperhidrosis, skin breakdown, or skin cancers.  It was, 
however, noted that the Veteran had complaints of numbness 
and burning in the lower extremities.  This examiner assessed 
the Veteran has having pain in the lower extremities 
secondary to peripheral neuritis.  Additionally, this 
examiner felt that there was no evidence of an in-service 
cold injury.  

The Board determined that the 2006 or 2008 examination 
reports did not contain sufficient rationales to be adequate 
for adjudicating the issue of service connection for cold 
injury residuals in the bilateral lower extremities (other 
than onychomycosis).  The claim was remanded for additional 
evidentiary development, and a new VA examination was 
ordered.  In compliance with the remand, the Veteran was 
examined in April 2009, and the examiner diagnosed peripheral 
neuritis and determined that there was no evidence of cold 
injury residuals.  In an addendum opinion, dated in October 
2009, this examiner stated that the absence of a documented 
treatment history of cold injury residuals, for 40 years 
following service separation, was the reason for his belief 
that a current neurological disability in the lower 
extremities was not caused by exposure to cold in service.  

The Veteran responded by submitting evidence of private 
medical treatment, dated in October 2008 and July 2009, which 
directly addressed the contended relationship between current 
lower extremity symptoms and in-service cold exposure.  
Specifically, the October 2008 record, written by the 
Veteran's private podiatrist, states that the 2006 "cold 
injury protocol" examination was reviewed, and that the 
Veteran did experience numbness and burning in the feet, 
disturbances of nail growth, joint stiffness, edema, atrophy 
of the feet, and sleep disturbances due to leg cramping.  The 
podiatrist separated these symptoms from that of service-
connected onychomycosis, and noted that there was no history 
of diabetes or of back injury or trauma.  In coming to her 
conclusion, this doctor then stated that it was her opinion 
that the Veteran was experiencing cold injury residuals in 
his lower extremities.  In addition to the 2008 podiatry 
report, a July 2009 private record was also submitted, which 
noted a suspected case of bilateral arterial insufficiency in 
the lower extremities.  While not specifically assessing this 
condition as related to cold exposure, it is a diagnosis 
different from peripheral neuritis, and it is a type of 
disorder that, at least potentially, is suggestive of being 
caused by exposure to cold in service.  

Essentially, the Board concludes that the evidence is, at the 
very least, in relative equipoise regarding the contended 
relationship between lower extremity symptoms and an in-
service cold injury.  Although the 2008 and 2009 examiners 
have concluded that the disorder is best categorized as 
neuritis, occurring many years post-service, the 2006 VA 
examiner has attributed neuropathy to cold exposure in Korea, 
and the Veteran's private podiatrist has also categorized 
lower extremity symptoms (other than onychomycosis) as 
resultant from a cold injury.  Given this, the Board can 
conclude that there is competent medical evidence linking 
current bilateral lower extremity symptoms and a diagnosis of 
neuropathy to in-service cold exposure.  While the evidence 
is not overwhelmingly supportive, the evidentiary standard 
required to substantiate a claim for service connection is a 
simple preponderance of the evidence.  See 38 C.F.R. § 3.303.  
At the very least, the evidence of record in this case is in 
equipoise regarding the Veteran's assertions, and in that 
instance, any doubt is to be resolved in the Veteran's favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  As 
such, the Board concludes that the Veteran experiences cold 
injury residuals in his lower extremities which had causal 
origin in active service.  Thus, service connection is 
granted for the claimed condition.  



ORDER

Entitlement to service connection for cold injury residuals 
in the bilateral lower extremities, excluding onychomycosis 
in the bilateral feet, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


